Mr. David G. Hunt                  Opinion No. C-721
Assistant Commissioner
Coordinating Board                 Re:   Whether the Galveston
Texas College and University             Junior College District
   System                                that was created In
Sam Houston State Office Bldg.           November of 1935 Is
Austin, Texas                            still in legal existence
                                         and related questions.
Dear Mr. Hunt:
          By recent letter you have requested an opinion
concerning the above stated matter. Your letter raises,
In essence, the following four questions:
          (1) Is the Galveston Junior College
     created in 1935 still in existence?
         (2) Did boundary lines of the Galveston
    Junior College expand to remain coterminous
    with the Galveston Independent School District
    which expanded in 1960 to Include Districts
    No. 707 and No. 9 of Galveston County, Texas?
          (3)  Can the Union Junior College District
     disannex territory which overlapps the Galveston
     Junior College District by authority of Article
     281513-1,Vernon's Civil Statutes, or some other
     applicable statute, and certify such fact to the
     Galveston County Commissioners Court for further
     action?
          (4) Assuming an affirmative answer to the
     above, what legal steps will be required In order
     to reactivate the Galveston Junior College Dls-
     trict?
          In 1958 this office held in an opinion (WW-395) that
the Galveston Junior College District, although inactive because
a maintenance tax was never approved by the voters, was still in
existence.
          It Is our present opinion that the Galveston Junior
College District Is still In legal existence. This opinion Is

                          -3473-
                                             1    .




Mr. David 0. Hunt, page 2 (C-721)


based upon a review of all applicable legislation, and the
established rule that Inactivity or nonuae in Itself will not
abolish such a legally created entity. Harbin Independent'
School District v. Denman, 200 S.W. l@(Tex.Civ.App.   1918,
reversed on other grounds 222 S.W. 538).
          Question No. 2 requires an analysis of Article 2815s,
Vernon's Civil Statutes, which is quoted In part as follows:
          "Section 1. This Act shall apply to any junior
     college district created with the same boundary lines
     as an independent school district, the board of trustees
     of the independent school district being governing
     board of the junior college district. Whenever the
     boundaries of any such Independent school district
     are extended by consolidation, attachment of territory
     thereto, or otherwise, the boundaries of the junior
     college district shall be automatically likewise ex-
     tended so that the boundary lines of the two (2) dis-
     tricts shall remain identical."
          This Act covers all junior college dlstrlcts created
prior to its enactment where the governing board and boundaries
are the same as an independent school district at time of creation
of the junior college. Furthermore, the enlargement of the school
district automatically enlarges the junior college district.
          It is our opinion that when the Galveston Independent
School District was enlarged in 1960 by consolidation with the
two other districts, the junior college district was automatically
enlarged to Include these districts. A brief discussion of the
original attempt to organize the junior college district in
Galveston can be found In Attorney General's Opinion No. O-3352
(19411, a copy of same is enclosed herewith.
          Question No. 3 is answered by the plain language of
Article 2815~4, Vernon's Civil Statutes, quoted as follows:
          'Section 1. All junior college districts whose
     boundaries have or may hereafter become established
     so that they Include territory which prior to such
     establishment lay, and shall continue to lie, within
     the boundaries of another junior college district
     shall have the power to disannex such overlapped
     territory.
          "Upon certification by the governing board of
     such a junior college district to the county board of
     school trustees of the county in which its college

                          -3474-
Mr. David G. Hunt, page 3   (C-721)


     is located that such an overlapping condition
     exists, the county board may by resolution dls-
     annex the overlapped territory from the dlstrigt,
     describing such territory by metes and bounds.
          It is our opinion that the above quoted article gives'
the County Board of School Trustees, In this case the Commissioners
Court, the power to disannex the overlapped territory of the
Galveston Junior College District upon proper certification from
the Union Junior College District.
          Since the Galveston Junior College is already an
established entity, it Is our opinion that following the require-
ments of Sections 4, 5, 6 and 7 of Article 281fjh~
                                                 will reactivate
the school.
                      SUMMARY
          The Galveston Junior College established in
     1935 is still In legal existence.
          By virtue of the provisions of Article 28158,
     V.C.S., when the boundaries of the Galveston Inde-
     pendent School District were extended to include
     additional territory, the boundaries of the
     Galveston Junior College were likewise extended.
          Upon proper certification by the Union Junior
     College District of Galveston County, the County
     Board of Trustees (Commissioners Court) may dis-
     annex the overlapped territory of the Galveston
     Junior College under authority of Article 281513-1,
     Vernon's Civil Statutes.
          Compliance with Sections 4, 5, 6 and i'of
     Article 281511,Vernon's Civil Statutes, will re-
     activate the Galveston Junior College, which has
     been dormant since 1935.
                             Yours very truly,
                             WAGGONER CARR
                             AttEney General of Texas

                             By:
                                      sistant Attorney General


                            -3475-
Mr. David G. Hunt, Page 4 (C-721)


JMc:sck:ra
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Reeves
Phillip Crawford
Marvin Sentell
Pat Bailey
APPROVED FOR THE ATTORNEY GENERAL
BY: T. B. Wright




                          -3476-